—Appeals by the defendant from two judgments of the County Court, Orange County (Rosenwasser, J.), both rendered June 22, 2001, convicting him of criminal possession of a controlled substance in the second degree under Indictment No. 00-191, and bail jumping in the first degree under Indictment No. 01-076, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal. The defendant’s waiver of his right to appeal forecloses appellate review of his challenge to the denial of his motion to suppress statements he made to law enforcement officials (see People v Kemp, 94 NY2d 831 [1999]; People v Arriaga, 294 AD2d 511 [2002]). Similarly, the defendant’s waiver of his right to appeal forecloses his claim that his sentence was harsh and excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Brathwaite, 263 AD2d 89, 92-93 [2000]). Finally, the defendant was not denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137 [1981]). Santucci, J.P., Smith, Luciano, Schmidt and Mastro, JJ., concur.